 1

 2

 3

 4

 5                       UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA

 7

 8    PABLO HOLGUIN,                                   Case No. 1:16-cv-00346-DAD-BAM (PC)
 9                      Plaintiff,                     ORDER DENYING MOTION FOR LEAVE
                                                       TO PROCEED IN FORMA PAUPERIS ON
10           v.                                        APPEAL AS MOOT
11    WICKS,                                           (ECF No. 93)
12                      Defendant.
13

14          On September 17, 2019, the Court denied Plaintiff’s motion for summary judgment and

15   granted Defendant’s cross-motion for summary judgment, and directed the Clerk of the Court to

16   close this case. (ECF No. 85.) Judgment was entered accordingly the same date. (ECF No. 86.)

17   On October 24, 2019, following an extension of time, Plaintiff filed a notice of appeal. (ECF No.

18   90.) Currently before the Court is Plaintiff’s motion for leave to proceed in forma pauperis on

19   appeal, filed December 16, 2019. (ECF No. 93.)

20          A review of the docket in the pending appeal reveals that Plaintiff’s in forma pauperis

21   status continues on appeal. See Documents 5–7 in Case No. 19-17163 (9th Cir.). Accordingly,

22   Plaintiff’s motion to proceed in forma pauperis on appeal is HEREBY DENIED as moot. Fed. R.

23   App. P. 24(a)(3).
     IT IS SO ORDERED.
24

25      Dated:     December 17, 2019                         /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                      1
